COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CADLEROCK JOINT VENTURE II, L.P.,


                            Appellant,

v.

BRAKEISHA TATUM,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00129-CV

Appeal from the

342nd District Court

of Tarrant County, Texas

(TC# 342-238233-09)

MEMORANDUM OPINION

	The parties have filed a joint motion stating they have fully resolved and settled all issues in
this dispute.  To effectuate their settlement agreement, they ask that we reverse the trial court's order
granting summary judgment and render an agreed judgment in favor of Appellant, Cadlerock Joint
Venture II, L.P., that Appellant recover $30,974 in actual damages from Appellee, Brakeisha Tatum,
and that we order each party to pay one-half of the mediator's fees.  See Tex. R. App. P. 
42.1(a)(2)(A).  We grant the motion.  Therefore, without reference to the merits, the judgment of the
trial court is reversed and an agreed judgment is rendered in favor of Appellant.  Further, it is ordered
that Appellant recover $30,974 in actual damages from Appellee and that each party pay one-half
of the mediator's fees.  As the motion does not recite any agreement as to the costs of this appeal,
those costs are taxed against Appellant.  See Tex. R. App. P.  42.1(d).

						GUADALUPE RIVERA, Justice
July 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.